PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/802,385
Filing Date: 2 Nov 2017
Appellant(s): Nikulkov et al.



__________________
Diwi Zhang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February, 16, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated July, 30, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(1) Claim(s) 1-4, 7, 9-17, and 20-25 stand rejected under 35 U.S.C. 101.
(2) Claim(s) 1-4, 7, 9-17, and 20-25 stand rejected under 35 U.S.C. 103. 

(2) Response to Argument
	
Rejection of Claim(s) 1-4, 7, 9-17, and 20-25 under 35 U.S.C. 101.

The Claims are not an improvement Under DDR
	First, Appellant argues that the claims are similar to DDR Holdings, LLC v. Hotels.com LP, since the claims at hand perform a fundamentally distinct process than that which was performed prior and therefore are not directed to an abstract idea. Examiner, respectfully, disagrees. As an initial matter, Appellant seems to indicate an improvement to dynamically generating, for an individual requester and for presentation within a requester application executing on the requester’s mobile device, content that corresponds to a set of suppliers from which the requester can select in submitting a TLI Communications, when the court found that gathering and analyzing information using conventional techniques and then displaying those results were not sufficient to show an improvement to technology. Appellant seems to rely on this ‘dynamic,’ concept, however, Appellant has not provided any special definition merely an example of ‘dynamically determining,’ that allows a system monitoring the location of the mobile device of individual requesters and then selecting the suppliers and displaying those selections to a user, see Appellant’s specification paragraph 0067, which, is merely gathering delivery service information and then determining the number of delivery services needed for an area and displaying that to a user thus merely gathering, analyzing, and then displaying delivery service information is not sufficient to improve computers themselves or the technology itself.  Furthermore, Examiner, in the final office action mailed 07/30/2020 on page 4-5, provided detailed analysis as to how Appellants claims are not only similar to Intellectual Ventures I v. Capital One,  but how Appellants lack the details to perform these step(s), thus Appellant’s limitations are not an improvement to technology. Therefore, Appellant’s arguments are not persuasive. 

Examiner’s Analysis under Step 2A is not Flawed  
	Secondly, Appellant argues that the Examiner mischaracterized Appellant’s claims prior to analyzing them under 35 U.S.C. 101, see Appellant’s Appeal Brief filed February 16, 2021, on pages 7-10. Examiner disagrees. As an initial matter, as 



The Examiner’s Analysis Under Step 2B is not Deficient
	Fourth, Appellant argues that examiner erred in analyzing the Claim(s) under Step 2B for failing to provide proper Berkheimer evidence (e.g., well-understood, routine, and conventional). Examiner, respectfully, disagrees. As an initial matter, although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: (1) Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; (2) Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): (3) Re-evaluate any additional element or 
Rejection of Claim(s) 1-4, 7, 9-17, and 20-25 under 35 	U.S.C. 103. 
 Appellant alleges that Lin Fails to Disclose Dynamic Determination of a First Set of Multiple Suppliers to Either an Estimated Number of Prospective Service Requests or to an Estimated Number of Available Service Providers. 

	Appellant argues, on page(s) 11-13, that the Lin reference is deficient regarding dynamically determining a first set of multiple suppliers to either an estimated number of prospective service requests or to an estimated number of available service providers. Examiner respectfully disagrees. Examiner’s position on Lin disclosing the limitation of dynamically determining the amount a first set of multiple suppliers in connection with transmitting a first request for the delivery service based at least in part on the estimated number of available service providers is found in the final office action mailed on 07/30/2020 on page(s) 18-20, which, teaches that Lin is able to view the amount of service providers within a sub-region by predicting the amount of service providers (i.e., suppliers) that will be in a given region at a future time based on a ratio of current requesters in the available sub-region, which, the system will dynamically update the positions of the service providers within the sub-regions. Examiner, further, notes that Lin, at paragraph 0040, explicitly teaches the system will determine which sub-regions will be under and/or over supplied by the service providers (i.e., first set of multiple suppliers) based on the amount of predicted requesters (i.e., estimated number of prospective service request) to the currently available service providers (i.e., estimated number of available service providers), thus teaching dynamically determining a set of suppliers for a region based on an estimated number of prospective service request and 

Conclusion
	For the reasons outlined above, Examiner respectfully submits that Claim(s) 1-4, 7, 9-17, and 20-25 are directed to patent ineligible subject matter under 35 U.S.C. §101 and unpatentable under 35 U.S.C. §103.

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/GEORGE CHEN/Primary Examiner, Art Unit 3628         

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                           
	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.